      Case 6:20-cv-00005 Document 18 Filed on 07/16/20 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                             UNITED STATES DISTRICT COURT                              July 16, 2020
                              SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                  VICTORIA DIVISION

AIDA M. ARZOLA,                                 §
                                                §
        Plaintiff,                              §
VS.                                             §   CIVIL ACTION NO. 6:20-CV-00005
                                                §
FORD MOTOR CREDIT COMPANY, LLC,                 §
                                                §
        Defendant.                              §

          ORDER ON PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                           WITH PREJUDICE

       Plaintiff, Aida M. Arzola, by and through her attorneys, Sulaiman Law Group, Ltd.

having filed with this Court her Notice of Voluntary Dismissal with Prejudice (Dkt. No. 17) and

the Court having reviewed same, now finds that this matter should be dismissed.

       It is, therefore, ORDERED by this Court that the above cause of action is hereby

dismissed, with prejudice.

       It is so ORDERED.

       SIGNED on this 16th day of July, 2020.


                                                ___________________________________
                                                Kenneth M. Hoyt
                                                United States District Judge




1/1
